JANVIER, J.
(dissenting). I cannot see that the provisions of the policy are ambiguous in the slightest degree. The insured is within the coverage thereof if, and only if, he be struck or knocked down or run over “while walking or standing on a public highway.”
Such words need no interpretation.
Let me repeat that, in the words of the policy itself, the defendant becomes liable if and only “if the insured be struck or knocked down or run over while walking or standing on a public highway.”
• The policy also provides that there shall be excluded, even hom this limited coverage, “injuries sustained while on a railroad right of way in violation of any statute or of any regulation of the railroad company.”
Since, then, there can be no recovery under the policy unless the insured was struck or knocked down or run over while walking or standing on a public highway, the burden rests on plaintiff to show that, at the time of the accident, the insured was on a public highway. In other words, the burden is on .plaintiff, who seeks to recover under an accident policy, to show that the injuries were sustained under circumstances within the coverage of the pol: icy. See Faulk v. Mutual Life Ins. Co., 160 La. 529, 107 So. 395; Webster v. N. Y. Life Ins. Co., 160 La. 854, 107 So. 599; Corpus Juris, vol. 1, Accident Insurance, sec. 284.
Plaintiff has failed to sustain this burden.
The trial court found that the insured “was walking on the track ahead of the *500train and in the same direction when the engine struck him.’ In other words, he had left the highway crossing and was walking on the railroad track. The evidence justifies this finding. The only eyewitness, the engineer of the train, says that, at the time the insured was struck, “he was a few feet beyond the crossing.” He was, thus, not within the protection of the principal portion of the policy because he was not on a public highway. I am at a loss to understand how it can be contended that the word “excluding” adds to the coverage and protection afforded by the policy. The policy very plainly was designed solely for the purpose of affording accident insurance to pedestrians while on public highways and not otherwise, and it was also intended to except from that coverage accidents, which, though occurring on public highways, also occurred on railroad tracks; in other words, at crossings between public highways and railroad tracks if, in going on the railroad track, the insured had violated any rule of thé company or any statute. For instance, an assured, while walking along a public highway, is within the protection of the policy. If he attempts to cross a railroad track and, in doing so, violates. a statute or a company rule — for example, a statute prohibiting crossing under crossing gates — he then takes himself out of the protection of the policy.
It is said that to so limit the policy makes it almost valueless. My answer is that I am not limiting the policy. That was done by the parties when they made their agreement. Courts are not permitted to make contracts, but only to interpret them after they have been entered into by others. The language of this contract admits of but one interpretation and that one should be accepted.
I therefore respectfully dissent.